Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims Continuation priority to U.S. Patent Application No. 14/578,375 dated 20 December 2014.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The Specification at Para. 0005, second sentence is objected to because it contains “[?].” It is unclear what this means. Specification at Para. 0005, last sentence is objected to because it contains the following typographical error "circumstances[." Appropriate correction/clarification is required.




Claim Objections
Claims 1 and 15 recite “from over a computer communications network.” There appears to be missing information after “from.” The Examiner believes the claim should read “from a healthcare provider.” Appropriate correction/clarification is required.
Claim 8 recites “an aggregation module executing in the memory of the host computing system ,” which is objected to because there is an extra space after system. Appropriate correction/clarification is required.
Claim 13 is objected to because it contains two periods at the end of the claim. Appropriate correction/clarification is required.
Claim 14 recites “The system of claim 7, wherein….” The claim is objected to because Claim 7 is a method claim not a system claim. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a 
The limitations of (Claim 1 being representative) storing different health care records pertaining to different patients; acquiring an observational record pertaining to a subjective observation of the one of the patients; date stamping the health records and the observational record; receiving an identifier of the one of the patients; and transmitting to a health care provider in response to the receipt of the identifier, an aggregated personal health care record of the one of the patients including a date sorted view of ones of the different health care records pertaining to the one of the patients and also the observational record of the one of the patients, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting (Claim 1) a database, (Claim 8) a system including a host computing system, a database, and an aggregation module, and (Claim 15) a computer readable storage medium (“CRM”), a device, and a database, the claimed invention amounts to managing personal behavior or interaction between people. 
For example, but for the noted structural features, the claims encompass following a set of instructions or rules to collect patient data and present it to a user in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of (Claim 1) a database, (Claim 8) a system including a host computing system, a database, and an aggregation module, and (Claim 15) a computer readable storage medium (“CRM”), a device, and a database that implement the identified abstract idea. These additional elements are not described by the applicant and are recited at a high-level of generality (i.e., a generic computing element performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the two additional elements of (1) a pervasive device of one of the patients and (2) a computer communications network. The pervasive device of one of the patients represents a location from which data is received. Such receipt of data from a particular location (a pervasive device of one of the patients) is recited at a high level of generality (i.e., as a general means of collecting data) and amounts to the mere collection of data, which is a form of extra-solution activity. The computer network merely generally links the identified abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) 
Claims 2-7, 9-14, and 16-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 9, 16 merely describe(s) the identifier. Claim(s) 3, 10, 17 merely describe(s) where the identifier is located. Affixing the bar code to a “tab attached to an article of clothing” is interpreted as an additional element that merely generally links the identified abstract idea to a particular technological environment or field of user. Under both the “practical application” and “significantly more” analysis this is insufficient to render the claimed invention subject matter eligible.  Claim(s) 4, 5, 6, 7, 11, 12, 13, 14, 18, 19, 20 merely describe(s) the observational record and/or how it is acquired or processed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 10, 17 recite “the bar code….” This lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hussam (U.S. Pre-Grant Patent Publication No. 2013/0018671) in view of Meltzer et al. (U.S. Pre-Grant Patent Publication No. 2014/0357961).

Note: the drawings associated with US2013/0018671 are of poor quality. The Applicant is directed to U.S. Patent No. 8,630,870 which is the issued patent associated with the ‘671 publication and which contains better quality drawings.




REGARDING CLAIM 1
Hussam teaches the claimed method for personal health care records aggregation [Abstract, Para. 0015 teaches aggregating patient medical information.], the method comprising:
storing in a database, different health care records pertaining to different patients; [Para. 0026, 0045 teaches that the aggregator stores the collected patient information according to each patient in the database.]
acquiring from a pervasive device of one of the patients, an observational record; [Para. 0019 teaches that the aggregator receives and aggregates feedback data (an observational record) from a user device (a pervasive device of one of the patients). Para. 0036 teaches that the feedback data is received over a network.] 
receiving an identifier of the one of the patients from over a computer communications network; and [item 416, Fig. 4, Para. 0048, 0049 teaches that a patient identifier such as a patient name (an identifier of the one of the patients) is received from a user.]
transmitting in response to the receipt of the identifier, an aggregated personal health care record of the one of the patients [Para. 0050, 0062 teaches that the aggregated health data associated with the received patient identifier is transmitted to the user device as a patient portal.] including ones of the different health care records pertaining to the one of the patients and also the observational record of the one of the patients. [Fig. 4, 6, Para. 0060 teaches that the aggregated data includes aggregated patient healthcare information (health care records) and aggregated feedback data (the observational record) corresponding to the patient identifier.]
Hussam may not explicitly teach
pertaining to a subjective observation of the one of the patients;
date stamping the health records and the observational record;
to a health care provider
Meltzer at Para. 0026, 0029, 0030, 0053, 0059, 0073 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to collect patient survey/query data, timestamp all received data, and display the data to a healthcare provider 
pertaining to a subjective observation of the one of the patients; [Meltzer at Para. 0026, 0020, 0053 teaches that collected patient data (the aggregated feedback data of Hussam) is patient survey/query data related to diet, nutrition, adherence , exercise, etc. (a subjective observation of the one of the patients).]
date stamping the health records and the observational record; [Meltzer at Para. 0030, 0059 teaches that received active and passive data (the patient healthcare information and feedback data of Hussam) is time stamped.]
to a health care provider [Meltzer at Para. 0073 teaches that received data is transmitted to a physician (the user of Hussam).]

Hussam/Meltzer may not explicitly teach 
a date sorted view
However, this feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Hussam/Meltzer given the finite number of possible ways to display data as disclosed by Hussam (KSR rationale E). Hussam at Para. 0019, 0026, 0045, 0050, 0062 teaches that data is received, aggregated, and displayed to a user. Meltzer at Para. 0030, 0059 teaches that received data is timestamped. Hussam at item 504, Fig. 5, item 802, Fig. 8 (“Dec. 4, 2010-May 15, 2011"), Para. 0062, 0063 teaches that one possible way to display data is according to the date it was received/occurred (the timestamp of Meltzer). It would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick the display of data according to date since there are a finite number of identified, predictable potential solutions (i.e., formats of data display) to the recognized need (efficient display of data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

REGARDING CLAIM 4
method for personal health care records aggregation of Claim 1. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of how the one of the patient feels. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes pain surveys (interpreted as how a patient feels).]

REGARDING CLAIM 5
Hussam/Meltzer teaches the claimed method for personal health care records aggregation of Claim 1. Hussam/Meltzer further teaches
wherein the observational record is acquired as speech presented through the pervasive device and speech recognized into text constituting the observational record. [Meltzer at Para. 0052 teaches that the response to a survey/query (the observational record) is vocalized speech that is converted to text via Natural Language Processing. Para. 0051 teaches that the response is received from the patient device (the user device of Hussam).] 

REGARDING CLAIM 6
Hussam/Meltzer teaches the claimed method for personal health care records aggregation of Claim 1. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of a food eaten by the one of the patients. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes diet and nutrition surveys (interpreted as a food eaten by the one of the patients).]

REGARDING CLAIM 7
Hussam/Meltzer teaches the claimed method for personal health care records aggregation of Claim 1. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of an activity performed by the one of the patients. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes exercise surveys (interpreted as an activity performed by the one of the patients).]

REGARDING CLAIM 14
Hussam/Meltzer teaches the claimed method for personal health care records aggregation of Claims 1 and 7. Hussam/Meltzer further teaches
wherein the information pertaining to the activity of the one of the patients is acquired by location determination logic disposed within the pervasive device. [Meltzer at Para. 0029, 0030, 0066 teaches that the PD data corresponding to the AD survey/query data is received GPS data (location determination logic) from the patient device (the user device of Hussam).]




REGARDING CLAIM 8
Hussam teaches the claimed health care records data processing system configured for personal health care records aggregation [Abstract, Para. 0015 teaches a system for aggregating patient medical information.], the system comprising:
a host computing system comprising one or more computers each with memory and at least one processor; [Fig. 2, Para. 0016, 0038 teaches a server (a host computing system) containing a processor and memory.]
a data store coupled to the host computing system; and, [Para. 0026, 0045 teaches a database (a data store) connected to the server.)
an aggregation module executing in the memory of the host computing system , the module comprising program code enabled upon execution in the memory of the host computing system [item 105, Fig. 1, Para. 0016 teaches a data aggregator (aggregation module) implemented by the server, i.e., stored in memory in the sever and executed by the server processor.] 
to store in the data store, different health care records pertaining to different patients, [Para. 0026, 0045 teaches that the aggregator stores the collected patient information according to each patient in the database.]
to acquire from a pervasive device of one of the patients from over a computer communications network coupled to the host computing system, an observational record [Para. 0019 teaches that the aggregator receives and aggregates feedback data (an observational record) from a user device (a pervasive device of one of the patients). Para. 0036 teaches that the feedback data is received over a network.] 
to receive from over the computer communications network an identifier of the one of the patients, and [item 416, Fig. 4, Para. 0048, 0049 teaches that a patient identifier such as a patient name (an identifier of the one of the patients) is received from a user.]
to transmit in response to the receipt of the identifier, an aggregated personal health care record of the one of the patients [Para. 0050, 0062 teaches that the aggregated health data associated with the received patient identifier is transmitted to the user device as a patient portal.] including ones of the different health care records pertaining to the one of the patients and also the observational record of the one of the patients. [Fig. 4, 6, Para. 0060 teaches that the aggregated data includes aggregated patient healthcare information (health care records) and aggregated feedback data (the observational record) corresponding to the patient identifier.]
Hussam may not explicitly teach
pertaining to a subjective observation of the one of the patients,
to date stamp the health care records and the observational record, 
to a healthcare provider 
Meltzer at Para. 0026, 0029, 0030, 0053, 0059, 0073 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to collect patient 
pertaining to a subjective observation of the one of the patients, [Meltzer at Para. 0026, 0020, 0053 teaches that collected patient data (the aggregated feedback data of Hussam) is patient survey/query data  related to diet, nutrition, adherence , exercise, etc. (a subjective observation of the one of the patients).]
to date stamp the health care records and the observational record, [Meltzer at Para. 0030, 0059 teaches that received active and passive data (the patient healthcare information and feedback data of Hussam) is time stamped.]
to a healthcare provider [Meltzer at Para. 0073 teaches that received data is transmitted to a physician (the user of Hussam).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam to collect patient survey/query data, timestamp all received data, and display the data to a healthcare provider as taught by Meltzer, with the motivation of improving monitoring, diagnosing and treatment of chronic illnesses (see Meltzer at Para. 0002).
Hussam/Meltzer may not explicitly teach 
a date sorted view
However, this feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Hussam/Meltzer given the 

REGARDING CLAIM 11
Hussam/Meltzer teaches the claimed health care records data processing system configured for personal health care records aggregation of Claim 8. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of how the one of the patient feels. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes pain surveys (interpreted as how a patient feels).]

REGARDING CLAIM 12
Hussam/Meltzer teaches the claimed health care records data processing system configured for personal health care records aggregation of Claim 8. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of a food eaten by the one of the patients. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes diet and nutrition surveys (interpreted as a food eaten by the one of the patients).]

REGARDING CLAIM 13
Hussam/Meltzer teaches the claimed health care records data processing system configured for personal health care records aggregation of Claim 8. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of an activity performed by the one of the patients. . [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes exercise surveys (interpreted as an activity performed by the one of the patients).]

REGARDING CLAIM 15
Hussam teaches the claimed computer program product for personal health care records aggregation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method [Abstract, Para. 0007, 0015 teaches a program stored in memory that causes a server to aggregating patient medical information] comprising:
storing in a database, different health care records pertaining to different patients; [Para. 0026, 0045 teaches that the aggregator stores the collected patient information according to each patient in the database.]
acquiring from a pervasive device of one of the patients, an observational record; [Para. 0019 teaches that the aggregator receives and aggregates feedback data (an observational record) from a user device (a pervasive device of one of the patients). Para. 0036 teaches that the feedback data is received over a network.] 
receiving an identifier of the one of the patients from over a computer communications network; and [item 416, Fig. 4, Para. 0048, 0049 teaches that a patient identifier such as a patient name (an identifier of the one of the patients) is received from a user.]
transmitting in response to the receipt of the identifier, an aggregated personal health care record of the one of the patients [Para. 0050, 0062 teaches that the aggregated health data associated with the received patient identifier is transmitted to the user device as a patient portal.] including ones of the different health care records pertaining to the one of the patients and also the observational record of the one of the patients. [Fig. 4, 6, Para. 0060 teaches that the aggregated data includes aggregated patient healthcare information (health care records) and aggregated feedback data (the observational record) corresponding to the patient identifier.]
Hussam may not explicitly teach
pertaining to a subjective observation of the one of the patients;
date stamping the health records and the observational record;
to a health care provider
Meltzer at Para. 0026, 0029, 0030, 0053, 0059, 0073 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to collect patient survey/query data, timestamp all received data, and display the data to a healthcare provider 
pertaining to a subjective observation of the one of the patients; [Meltzer at Para. 0026, 0020, 0053 teaches that collected patient data (the aggregated feedback data of Hussam) is patient survey/query data  related to diet, nutrition, adherence , exercise, etc. (a subjective observation of the one of the patients).]
date stamping the health records and the observational record; [Meltzer at Para. 0030, 0059 teaches that received active and passive data (the patient healthcare information and feedback data of Hussam) is time stamped.]
to a health care provider [Meltzer at Para. 0073 teaches that received data is transmitted to a physician (the user of Hussam).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam to collect patient survey/query data, timestamp all 
Hussam/Meltzer may not explicitly teach 
a date sorted view
However, this feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Hussam/Meltzer given the finite number of possible ways to display data as disclosed by Hussam (KSR rationale E). Hussam at Para. 0019, 0026, 0045, 0050, 0062 teaches that data is received, aggregated, and displayed to a user. Meltzer at Para. 0030, 0059 teaches that received data is timestamped. Hussam at item 504, Fig. 5, item 802, Fig. 8 (“Dec. 4, 2010-May 15, 2011"), Para. 0062, 0063 teaches that one possible way to display data is according to the date is was received/occurred (the timestamp of Meltzer). It would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick the display of data according to date since there are a finite number of identified, predictable potential solutions (i.e., formats of data display) to the recognized need (efficient display of data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

REGARDING CLAIM 18
Hussam/Meltzer teaches the claimed computer program product for personal health care records aggregation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method of Claim 15. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of how the one of the patient feels. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes pain surveys (interpreted as how a patient feels).]

REGARDING CLAIM 19
Hussam/Meltzer teaches the claimed computer program product for personal health care records aggregation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method of Claim 15. Hussam/Meltzer further teaches
wherein the observational record of the one of the patients is acquired as speech dictation presented through the pervasive device and speech recognized into text constituting the observational record. [Meltzer at Para. 0052 teaches that the response to a survey/query (the observational record) is vocalized speech that is converted to text via Natural Language Processing. Para. 0051 teaches that the response is received from the patient device (the user device of Hussam).]

REGARDING CLAIM 20
Hussam/Meltzer teaches the claimed computer program product for personal health care records aggregation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method of Claim 15. Hussam/Meltzer further teaches
wherein the observational record is an expression by the one of the patients of food eaten by the one of the patients. [Meltzer at Para. 0029, 0053 teaches that patient survey/query data includes diet and nutrition surveys (interpreted as a food eaten by the one of the patients).]

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hussam (U.S. Pre-Grant Patent Publication No. 2013/0018671) in view of Meltzer et al. (U.S. Pre-Grant Patent Publication No. 2014/0357961) in view of Nelson et al. (U.S. Pre-Grant Patent Publication No. 2015/0242812).

REGARDING CLAIM 2
Hussam/Meltzer teaches the claimed method for personal health care records aggregation of Claim 1. Hussam/Meltzer may not explicitly teach
wherein the identifier is disposed in a bar code.
Nelson at Para. 0008 teaches that it was old and well-known in the art of healthcare to contain patient identifying data in a barcode
wherein the identifier is disposed in a bar code. [Nelson at Para. 0008 teaches that patient identifying biometric information and/or personal information (the patient identifier of Hussam) is contained in a wearable barcode.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam having the collection patient survey/query data, timestamping of all received data, and display of the data to a healthcare provider of Meltzer to contain patient identifying data in a barcode as taught by Nelson, with the motivation providing for easily accessible patient information (see Nelson at Para. 0008).

REGARDING CLAIM 3
Hussam/Meltzer teaches the claimed method for personal health care records aggregation of Claim 1. Hussam/Meltzer may not explicitly teach
wherein the bar code is affixed to a tab attached to an article of clothing of the one of the patients.
Nelson at Para. 0008 teaches that it was old and well-known in the art of healthcare to contain patient identifying data in a barcode and to attach the barcode to pants
wherein the bar code is affixed to a tab attached to an article of clothing of the one of the patients. [Nelson at Para. 0008 teaches that patient identifying biometric information and/or personal information (the patient identifier of Hussam) is contained in a wearable barcode that is worn on a patient’s pants (a tab attached to an article of clothing of the one of the patients).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam having the collection patient survey/query data, timestamping of all received data, and display of the data to a healthcare provider of Meltzer to contain patient identifying data in a barcode worn on the patient’s pants as taught by Nelson, with the motivation providing for easily accessible patient information (see Nelson at Para. 0008).

REGARDING CLAIM 9
Hussam/Meltzer teaches the claimed health care records data processing system configured for personal health care records aggregation of Claim 8. Hussam/Meltzer may not explicitly teach
wherein the identifier is disposed in a bar code.
Nelson at Para. 0008 teaches that it was old and well-known in the art of healthcare to contain patient identifying data in a barcode
wherein the identifier is disposed in a bar code. [Nelson at Para. 0008 teaches that patient identifying biometric information and/or personal information (the patient identifier of Hussam) is contained in a wearable barcode.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, 

REGARDING CLAIM 10
Hussam/Meltzer teaches the claimed health care records data processing system configured for personal health care records aggregation of Claim 8. Hussam/Meltzer may not explicitly teach
wherein the bar code is affixed to a tab attached to an article of clothing of the one of the patients.
Nelson at Para. 0008 teaches that it was old and well-known in the art of healthcare to contain patient identifying data in a barcode and to attach the barcode to pants
wherein the bar code is affixed to a tab attached to an article of clothing of the one of the patients. [Nelson at Para. 0008 teaches that patient identifying biometric information and/or personal information (the patient identifier of Hussam) is contained in a wearable barcode that is worn on a patient’s pants (a tab attached to an article of clothing of the one of the patients).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam having the collection patient survey/query data, 


REGARDING CLAIM 16
Hussam/Meltzer teaches the claimed computer program product for personal health care records aggregation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method of Claim 15. Hussam/Meltzer may not explicitly teach
wherein the identifier is disposed in a bar code.
Nelson at Para. 0008 teaches that it was old and well-known in the art of healthcare to contain patient identifying data in a barcode
wherein the identifier is disposed in a bar code. [Nelson at Para. 0008 teaches that patient identifying biometric information and/or personal information (the patient identifier of Hussam) is contained in a wearable barcode.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam having the collection patient survey/query data, timestamping of all received data, and display of the data to a healthcare provider of Meltzer to contain patient identifying data in a barcode as taught by Nelson, with the 

REGARDING CLAIM 17
Hussam/Meltzer teaches the claimed computer program product for personal health care records aggregation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method of Claim 15. Hussam/Meltzer may not explicitly teach
wherein the bar code is affixed to a tab attached to an article of clothing of the one of the patients.
Nelson at Para. 0008 teaches that it was old and well-known in the art of healthcare to contain patient identifying data in a barcode and to attach the barcode to pants
wherein the bar code is affixed to a tab attached to an article of clothing of the one of the patients. [Nelson at Para. 0008 teaches that patient identifying biometric information and/or personal information (the patient identifier of Hussam) is contained in a wearable barcode that is worn on a patient’s pants (a tab attached to an article of clothing of the one of the patients).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection, aggregation, and display system of Hussam having the collection patient survey/query data, timestamping of all received data, and display of the data to a healthcare provider of Meltzer to contain patient identifying data in a barcode worn on the patient’s pants as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626